Citation Nr: 0509540	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
knees.  

2.  Entitlement to an initial rating higher than 10 percent 
for scoliosis of the cervicothoracic spine with radiculopathy 
of the shoulders and wrist.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1993 to October 
2002.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for tendonitis 
of the knees.  But the RO granted service connection for 
scoliosis of the cervicothoracic spine with radiculopathy of 
the shoulders and wrist and assigned an initial 
noncompensable (i.e., 0 percent) disability rating - 
retroactively effective from the day after the veteran's 
discharge from service.  That initial noncompensable rating 
since has been increased to 10 percent with the same 
effective date.  The grant of a compensable rating during the 
pendency of this appeal, however, does not represent a total 
grant of the benefit sought, i.e., a maximum schedular 
rating.  So this claim is still before the Board.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
indicates otherwise).  So the issue now on appeal is whether 
he is entitled to an initial rating higher than 10 percent.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Unfortunately, further development of the evidence is needed 
before the Board can determine whether the veteran is 
entitled to an initial rating higher than 10 percent for the 
scoliosis of his cervicothoracic spine with radiculopathy of 
his shoulders and wrist.  So this claim is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part concerning this claim.  The Board will go ahead and 
decide the other claim, however, for service connection for 
tendonitis of the knees.  So that issue will be resolved.




FINDING OF FACT

Bilateral tendonitis of the knees had its onset during active 
military service.  


CONCLUSION OF LAW

Tendonitis of the knees was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will notify the veteran of the type of 
evidence needed to substantiate his claim, including 
apprising him of whose responsibility - his or VA's, it is 
for obtaining the supporting evidence.  The VCAA also 
requires that VA assist him in obtaining evidence necessary 
to substantiate his claim, but VA is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

The Board has determined that the evidence and information 
currently of record supports a complete grant of service 
connection for tendonitis of the knees.  Therefore, no 
further development is required to comply with the VCAA or 
the implementing regulations because it would be 
inconsequential.  So the Board will address the merits of 
this claim.  As to the claim for an initial rating higher 
than 10 percent for scoliosis of the cervicothoracic spine 
with radiculopathy of the shoulders and wrist, as mentioned, 
further development of this claim is needed and this will be 
addressed in the remand portion of this decision.

Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  
38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a) (2004).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's service medical records (SMRs) are negative for 
complaints, signs, symptoms, history, treatment or diagnosis 
of disability involving his knees.  However, on VA general 
medical examination in December 2002, less than two months 
after his discharge from the military, he complained of 
having experienced a weakness sensation in his knees for the 
last two years (so starting while he was in the military).  
He said the sensation consisted of a feeling of giving way 
after he climbed only two flights of stairs or when he 
carried heavy objects.  This was not associated with any pain 
and there had not been any actual episodes of giving way or 
locking of his knees.  He also had not required treatment for 
this and did not take medication.  On objective physical 
examination his knees were entirely normal without swelling, 
tenderness, deformity or limitation of motion.  His drawer, 
McMurray and Lachman's signs also were negative.  And he 
could squat, walk on his heels and toes, hop, and bear weight 
on each leg without evidence of pain.  The examiner commented 
that X-rays of the knees were not indicated and the diagnosis 
was tendonitis of the knees.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of present disability there 
can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as also requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The RO has denied the claim for service connection for 
tendonitis of the knees on the basis that the December 2002 
VA examination did not reveal the presence of current 
disability.  This, however, notwithstanding.  Despite the 
absence of any abnormal clinical findings (during that 
particular evaluation), the examiner nevertheless rendered a 
diagnosis of tendonitis of the knees.  This diagnosis, 
apparently, was based on the veteran's subjective complaints 
- which he related back to his military service.  But 
irrespective of this, the fact that a diagnosis was made, so 
soon after his service ended, is, itself, a sufficient basis 
to grant service connection because the question of the 
severity of his tendonitis (e.g., whether it is asymptomatic 
like when examined in December 2002) only arises once service 
connection is granted and a determination is being made as to 
what specific rating to assign.



The Board is mindful that it cannot make its own independent 
medical determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  So, if there is a legitimate reason for accepting 
the VA examiner's medical opinion, and there is no contrary 
evidence, that opinion must govern.  Here, the Board finds 
the veteran's clinical history to be credible and, 
consequently, the reliance of the December 2002 VA examiner 
on that history lends probative value to his diagnosis of 
tendonitis of the knees.  This is true even if the diagnosis 
was based solely on the veteran's subjective complaints - 
which, in his substantive appeal (VA Form 9), he had related 
to the performance of his duties during service.

Accordingly, service connection for tendonitis of the knees 
is warranted.


ORDER

Service connection for tendonitis of the knees is granted.  


REMAND

The January and September 2003 rating decisions at issue in 
this case cited 38 C.F.R. § 4.71a, Diagnostic Codes 5299 and 
5290, as the authority for the evaluations assigned for the 
service-connected scoliosis of the cervicothoracic spine with 
radiculopathy of the shoulders and wrist.  

Radiculopathy can be a symptom of intervertebral disc 
syndrome (IVDS).  And the criteria for rating IVDS were 
amended on September 23, 2002.  So, as of September 23, 2002, 
both the RO and the Board must consider the revised criteria 
of DC 5293.  And instead of characterizing the IVDS as, say, 
severe or pronounced (like the former DC 5293), the new 
pertinent considerations - either preoperatively or 
postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, or whether he 
should receive a higher rating based on combination, under 
38 C.F.R. § 4.25, of the neurologic and orthopedic 
manifestations of his disability.  Whichever method results 
in the higher evaluation is the one that must be used.

The veteran was afforded a VA general medical examination in 
December 2002, but there was no in-depth neurological 
evaluation and range of motion of the spine in all planes was 
not reported.  Since the revised criteria provide for 
possible evaluation on the basis of combining separate 
ratings for orthopedic and neurological manifestations, the 
veteran should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the DCs were 
renumbered.  

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or 
the limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides criteria for rating only the cervical and the 
thoracolumbar spinal segments, excluding a separate set of 
criteria for the thoracic (or dorsal) segment because the 
thoracic and lumbar segments ordinarily move as a unit and it 
is clinically difficult to separate the range of movement of 
one from that of the other.  67 Fed. Reg. 56509, 56512 (Sept. 
4, 2002) (setting for new proposed criteria for rating 
disabilities of the spine).  

Yet, here, the RO has assigned a single disability rating for 
both the cervical and thoracic segments.  In this regard, the 
Board notes that X-rays in service, in March 1999, found a 
mild "S" shaped curvature of the "thoracolumbar" spine 
with a mild rotary component within the lumbar spine.  

Because the new IVDS criteria became effective on September 
23, 2002, only these new criteria, and not the old IVDS 
criteria, may be applied.  Further, for the period prior to 
September 26, 2003, only the old spinal rating criteria may 
be applied.  But for the period beginning on September 23, 
2002, either those old spinal rating criteria or the revised 
criteria for rating IVDS (new DC 5293) may be applied.  
The newly revised spinal rating criteria (newly created DCs 
5237 and 5243) may be applied only as of and following the 
September 26, 2003, effective date.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  See, too, VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, a remand in this 
case is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected neck and upper back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five (5) degrees in all ranges of motion.  
The examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the neck and upper back are used repeatedly 
over a period of time.  This determination also 
should be portrayed, if feasible, in terms of the 
degree of additional range of motion loss due to 
pain on use during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.



The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

2.  As well, schedule the veteran for a VA 
neurological examination to assess the severity of 
his service-connected neck and upper back 
disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also 
indicate whether there is evidence the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of those episodes.  

All other neurological manifestations of IVDS, 
including any effect on peripheral nerves of the 
extremities, should be recorded, and indicate the 
impact on functioning and the degree of severity 
of the neurological impairment, if any.  

3.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the disability at issue, take 
corrective action.  38 C.F.R. § 4.2 (2003).  See 
also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claim for a higher 
initial rating in light of any additional evidence 
obtained.  In particular, the RO should cite and 
address both the new IVDS rating criteria and the 
former and revised spinal rating criteria.  The RO 
also must decide whether the rating for the neck 
and upper back disorder should be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) and send 
it to him and his representative.  Give them time 
to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


